DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 04/06/22.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claims 2-6 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 01/18/22 is overcome by the Applicant’s amendments.

Allowable Subject Matter
4.	Claims 1-16 are allowed.
	The closest prior art is provided by Horiuchi et al. (US 2013/0048966 A1), which discloses compounds of the following form:

    PNG
    media_image1.png
    214
    403
    media_image1.png
    Greyscale

([0011]) where R1-22 = hydrogen, substituted or unsubstituted alkyl group, etc. ([0012]).  An embodiment is disclosed:

    PNG
    media_image2.png
    226
    410
    media_image2.png
    Greyscale

(page 4).  However, it is the position of the Office that neither Horiuchi et al. singly nor in combination with any other prior art provides sufficient motivation to produce the Applicant’s compounds of formula (1), particularly in regards to the nature of the condensed fused aromatic group.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY YANG/Primary Examiner, Art Unit 1786